UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6720



WILLARD RUDY HAMPTON,

                                              Plaintiff - Appellant,

          versus


LAWRENCE SIMPSON, Sheriff; LIEUTENANT SHELDON;
SERGEANT TYREE; SERGEANT MCCOY; SERGEANT CASH;
DEPUTY MASON; DEPUTY THOMAS; DEPUTY GUTHERIE;
DEPUTY VIA; DEPUTY ALEXANDER; DEPUTY WOODS;
NURSE DAVIS; NURSE BAKER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-1060-R)


Submitted:   January 26, 1999             Decided:   April 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willard Rudy Hampton, Appellant Pro Se. Abram William VanderMeer,
Jr., CLARK & STANT, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willard R. Hampton appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Hampton v. Simpson, No. CA-96-1060-R (W.D.

Va. Apr. 16, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2